Exhibit 10.17

 

Interests and Liabilities Agreement

(hereinafter referred to as the “Agreement”)

 

to the

 

Quota Share Reinsurance Contract

(hereinafter referred to as the “Contract”)

 

It is hereby mutually agreed by

 

Coast National Insurance Company (“Coast National”)

Anaheim, California

 

Security National Insurance Company (“Security National”)

Davie, Florida

 

Bristol West Insurance Company (“Bristol”)

Philadelphia, Pennsylvania

and

Bristol West Casualty Insurance Company (“Bristol”)

Independence, Ohio

(hereinafter together referred to as the “Subscribing Company”)

 

and

 

National Union Fire Insurance Company of Pittsburgh, Pa.

Harrisburg, Pennsylvania

(hereinafter referred to as the “Subscribing Reinsurer”)

 

Under the terms of the Agreement attached hereto, the Subscribing Reinsurer
shall have a 100% participation in the interest and liabilities of the Reinsurer
described in the attached Agreement; provided, however, that the Subscribing
Company shall have the option to elect to reduce such participation percentage
to not less than 80% by giving prior written notice to the Subscribing Reinsurer
on or before September 30, 2004.  Any such election shall be irrevocable.

 

Such participants shall be several and not joint with the participation of other
subscribing reinsurers, and under no circumstances shall the Subscribing
Reinsurer participate in the interests and liabilities, if any, of the other
subscribing reinsurers in said Agreement.

 

This Agreement shall commence at 12:01 a.m. Eastern Standard Time, January 1,
2005.  It shall remain in effect until 11:59 p.m. December 31, 2006, unless
terminated in accordance with the provisions of the attached Agreement.

 

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have caused this Interests and
Liabilities Agreement to be signed in duplicate by their duly authorized
representatives.

 

In Independence, Ohio, this 12 day of August in the year 2004.

 

 

/s/ Alexis Oster, Corporate Counsel

 

 

Coast National Insurance Company
of Anaheim, California

 

 

In Independence, Ohio, this 12 day of August in the year 2004.

 

 

/s/ Alexis Oster, Corporate Counsel

 

 

Security National Insurance Company
of Davie, Florida

 

 

In Independence, Ohio, this 12 day of August in the year 2004.

 

 

/s/ Alexis Oster, Corporate Counsel

 

 

Bristol West Insurance Company
of Philadelphia, Pennsylvania

 

 

In Independence, Ohio, this 12 day of August in the year 2004.

 

 

/s/ Alexis Oster, Corporate Counsel

 

 

Bristol West Casualty Insurance Company
of Independence, Ohio

 

 

In New York, New York, this 11 day of August in the year 2004.

 

 

/s/ Robert J. Coords, Attorney-in Fact

 

 

National Union Fire Insurance Company of
Pittsburgh, Pa.
of Harrisburg, Pennsylvania

 

--------------------------------------------------------------------------------


 

COAST NATIONAL INSURANCE COMPANY

SECURITY NATIONAL INSURANCE COMPANY

BRISTOL WEST INSURANCE COMPANY

BRISTOL WEST CASUALTY INSURANCE COMPANY

 


QUOTA SHARE REINSURANCE AGREEMENT

 

Effective: January 1, 2005

 

TABLE OF CONTENTS

 

ARTICLE

 

SUBJECT

 

PAGE

 

 

 

 

 

 

I

 

 

Business Covered

 

1

II

 

 

Term and Termination

 

1

III

 

 

Quota Share Participation

 

1

IV

 

 

Territory

 

1

V

 

 

Premium

 

2

VI

 

 

Limit of Liability

 

2

VII

 

 

Ceding Commission

 

2

VIII

 

 

Fee Income

 

3

IX

 

 

Commutation

 

3

X

 

 

Experience Account Balance

 

3

XI

 

 

Reports and Remittances

 

3

XII

 

 

Offset

 

4

XIII

 

 

Agency/Combined Results

 

4

XIV

 

 

Maximum Subject Net Premium

 

4

XV

 

 

Cancellation for Non-Payment

 

5

XVI

 

 

Cancellation for Change in Control

 

5

XVII

 

 

Special Termination

 

6

XVIII

 

 

Exclusions

 

6

XIX

 

 

Definitions

 

7

XX

 

 

Loss Settlements

 

7

XXI

 

 

Net Retained Lines Clause

 

8

XXII

 

 

No Third Party Rights

 

8

XXIII

 

 

Errors or Omissions

 

8

XXIV

 

 

Insolvency Clause

 

8

XXV

 

 

ECO and Excess Limits Liability

 

9

XXVI

 

 

Access to Records

 

9

XXVII

 

 

Arbitration

 

9

XXVIII

 

 

Governing Law

 

10

XXIX

 

 

Entire Agreement/Interpretation

 

10

 

--------------------------------------------------------------------------------


 

QUOTA SHARE REINSURANCE AGREEMENT

 

between

 

COAST NATIONAL INSURANCE COMPANY (“Coast National”), a California domestic
company,
SECURITY NATIONAL INSURANCE COMPANY (“Security National”), a Florida domestic
company,
BRISTOL WEST INSURANCE COMPANY (“Bristol”), a Pennsylvania domestic company,
BRISTOL WEST CASUALTY INSURANCE COMPANY (“Bristol”) an Ohio domestic company,
(hereinafter called the “Company”)

 

and

 

THE PARTICIPANTS SUBSCRIBING TO THE RESPECTIVE
INTERESTS AND LIABILITIES AGREEMENTS TO WHICH THIS AGREEMENT
IS ATTACHED
(hereinafter called the “Reinsurer”)

 


ARTICLE I

 


BUSINESS COVERED

 

The Reinsurer hereby reinsures, subject to the limits and terms and conditions
contained herein;

 

A Quota Share Percentage of the Company’s paid Ultimate Net Loss (“UNL”) of Loss
Occurrences on Policies attaching during the Term of this Agreement for
Non-standard Auto business (“Policies”). 

 


ARTICLE II

 

TERM AND TERMINATION

 

This Agreement shall commence at 12:01 a.m. Eastern Standard Time, January 1,
2005.  It shall remain in effect until 11:59 p.m. December 31, 2006.

 


ARTICLE III

 


QUOTA SHARE PARTICIPATION

 

The Company has the option to cede from 5% to 30% for Policies attaching during
Underwriting Years 2005 and 2006.  The Company shall notify the Reinsurer of the
actual percentage, in writing, no later then 30 Business Days before January 1,
2005, with respect to Underwriting Year 2005 and January 1, 2006, with respect
to Underwriting Year 2006.  In the event the Company fails to notify the
Reinsurer, as provided herein, the Quota Share Percentage shall be 15%.

 

ARTICLE IV

 


TERRITORY

 

This Agreement covers policies on risks located in the states of the United
States in which the Company was writing business as of the effective date of
this Agreement.  This Agreement will cover risks located in  future new states
entered into by the Company, as listed on the attached schedule for 2005 and
2006.  The Company shall notify the Reinsurer and secure written consent from
the Reinsurer of any changes to the attached schedule.  Such consent shall not
be unreasonably withheld.

 

1

--------------------------------------------------------------------------------


 


ARTICLE V

 


PREMIUM

 

The Company shall pay the Reinsurer its Quota Share Percentage of the Company’s
Subject Net Premium written for the Business Covered hereinafter referred to as
the “Ceded Premium.” Throughout this Agreement, the currency to be used is U.S.
dollars.

 

ARTICLE VI

 

LIMIT OF LIABILITY

 

The maximum amount recoverable for any one Underwriting Year shall be 150% of
the Ceded Premium for that Underwriting Year subject to the third paragraph of
this Article.

 

The maximum amount recoverable for a Catastrophic Loss Occurrence shall be the
Quota Share Percentage applicable of the product of .5% times the Subject Net
Premium written for the Underwriting Year in which the loss occurred.  The
maximum amount recoverable for the aggregate of Catastrophic Loss Occurrences
shall be the Quota Share Percentage applicable of the product of .4% times the
Subject Net Premium written for the term of this Agreement.  For the avoidance
of doubt, Terrorist Event shall be deemed a Catastrophic Loss Occurrence.

 

Subject to the foregoing, the Reinsurer’s  liability shall be limited to  107%
of the aggregate Ceded Premium for the term of this Agreement.

 

ARTICLE VII

 

CEDING COMMISSION

 

The Company shall receive a commission equal to 38% of Ceded Premium.  This
ceding commission is intended to cover  all acquisition costs, taxes and all
other expenses of the Company,  except loss and loss adjustment expense.  If
the  Loss Ratio as of the end of any calendar quarter ending on or after
December 31, 2005 is greater than 72%, the Ceding Commission shall decrease by
1% for each 1% increase in the Loss Ratio over the 72% threshold; provided that
the Ceding Commission shall not decrease below  23% pursuant to this paragraph. 
If the  Loss Ratio as of the end of any calendar quarter ending on or after the
commutation of this Agreement in accordance with Article IX is less than 72%,
the Ceding Commission shall increase by 1% for each 1% decrease in the Loss
Ratio under the 72% threshold.  In the event the Ceding Commission decreases
pursuant to this Article, the Company shall return to the Reinsurer the excess
portion of Ceding Commission previously paid by the Reinsurer on the date of
delivery of the next Loss Report.  In the event the Ceding Commission rate
increases pursuant to this Article, the Reinsurer shall pay to the Company the
additional Ceding Commission on the date of Commutation.

 

Effective on the commencement of any calendar quarter, by giving 30 Business
Days prior written notice, the Company has the option to increase or decrease
the percent of Ceding Commission.  In such event the Fee Income percentage is
increased or decreased by the same amount.

 

On or after December 31, 2007, if the Experience Account Balance is less than
$10,000,000, the Ceding Commission shall immediately be reduced to the minimum
ceding commission of  23%, unless there has been a Commutation in accordance
with Article IX.

 

2

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

FEE INCOME

 

On the date that the Ceded Premium is paid hereunder the Company shall pay the
Reinsurer an amount equal to 13% of Ceded Premium, or the percent applicable of
Ceded Premium if changed in accordance with the Ceding Commission Article.  For
the avoidance of doubt this Fee Income is not a part of Ceded Premium.

 

ARTICLE IX

 

COMMUTATION

 

The Company may, at its sole option, commute this Agreement on or after
December 31, 2006, or on the first or last business day of any month thereafter,
by giving the Reinsurer 30 Business Days prior written notice.  In such event,
within 45 Business Days of Commutation the Reinsurer shall pay the Company a
Profit Commission equal to the Experience Account Balance as of the end of the
prior month, if positive.  Such payment shall be made within 45 Business Days of
the commutation date.  Upon payment of the Profit Commission the Company shall
fully and finally release the Reinsurer from all past, present or future
liabilities under this Agreement. 

 

ARTICLE X

 

EXPERIENCE ACCOUNT BALANCE

 

At the end of each calendar quarter, the Reinsurer shall calculate and report to
the Company an Experience Account Balance as follows:

 

(a) Ceded Earned Premium paid; plus

(b) Fee Income paid; less

(c )Ceding Commission; less

(d) Reinsurer’s Margin; less

(e) Ultimate Net Loss paid by the Reinsurer hereunder.

 

ARTICLE XI

 

REPORTS AND REMITTANCES

 

Within 30 Business Days following the end of each calendar month, the Company
shall provide a written report (the “Loss Report”) to the Reinsurer, which shall
include the following data, in the aggregate as well as by each Relevant Company
named:

 

1.  Subject Net Premium written and earned for the month.

2.  Cumulative Subject Net Premium written and earned.

3.  Ceded Net Premium written and earned for the month.

4.  Cumulative Ceded Net Premium written and earned.

5.  Ceded Ultimate Net Loss paid by the Company during the quarter, separating
Allocated Loss Adjustment Expense and Unallocated Loss Adjustment Expense.

 

3

--------------------------------------------------------------------------------


 

6.  Ceded Cumulative Ultimate Net Loss paid by the Company, separating Allocated
Loss Adjustment Expense and Unallocated Loss Adjustment Expense.

 

7.  Ceded Ultimate Net Loss outstanding including incurred but not reported
amounts, separating Allocated Loss Adjustment Expense and Unallocated Loss
Adjustment Expense.

 

8.  Ceded unearned premium.

 

The Company shall pay the Ceded Earned Premium, net of Ceding Commission, plus
Fee Income, simultaneous with the sending of the Loss Report.  Except as
otherwise provided in Article VII, the Reinsurer shall pay any net amounts owed
hereunder within 30 Business Days of receiving the Loss Report.

 

In the event of late payments on any of the foregoing by either party interest
shall accrue at an effective annual yield of 6% for the overdue period (the
“Interest”).

 

Within 30 Business Days following the end of each calendar quarter, the Company
shall provide a written report to the Reinsurer that shall include actuarial
data as mutually agreed.

 

ARTICLE XII

 

OFFSET

 

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any undisputed balance or balances, whether on account
of premiums or on account of losses, due from such party to the other (or, if
more than one, any other) party hereto under this Agreement and may offset the
same against any undisputed balance or balances due to the former from the
latter under the same  reinsurance agreement between them, and the party
asserting the right of offset shall have and may exercise such right whether any
undisputed balance or balances due to such party from the other are on account
of premiums or on account of losses and regardless of the capacity, whether as
assuming insurer or as ceding insurer, in which each party acted under the
agreement.

 

For the avoidance of doubt the Reinsurer’s liability shall be reduced by any
amounts owed to the Reinsurer by any Relevant Company.

 

ARTICLE XIII

 

AGENCY/COMBINED RESULTS

 

It is agreed that Coast National shall be the agent for the Company authorized
to receive any payments due the Company and/or any communication relating to
this Agreement.  Any payments made to Coast National by the Reinsurer or
communications given to Coast National by the Reinsurer shall discharge the
Reinsurer as to all Relevant Companies in this Agreement.  All calculations,
including but not limited to, Limit of Liability, Experience Account Balance
shall be on the combined sum of all Relevant Companies that are included as
Company.

 

ARTICLE XIV

 

MAXIMUM SUBJECT NET PREMIUM

 

It is agreed that the maximum Subject Net Premium written for the Company for
Underwriting Years 2005 and 2006 shall equal $925,000,000 and $1,100,000,000
respectively.

 

It is agreed that the maximum Subject Net Premium written in the state of
California for Underwriting Years 2005 and 2006 shall equal $550,000,000 and
$650,000,000 respectively.

 

4

--------------------------------------------------------------------------------


 

It is agreed that the maximum Subject Net Premium written in the state of
Florida for Underwriting Years 2005 and 2006 shall equal $150,000,000 and
$200,000,000 respectively.

 

It is agreed that the maximum Subject Net Premium written in the state of Texas
for Underwriting Years 2005 and 2006 shall equal $50,000,000 and $100,000,000
respectively.

 

If at any time the Company estimates that the maximum Subject Net Premium, as
heretofore itemized, will be exceeded they may request a revision in writing and
the Reinsurer shall respond to that request in writing, within 30 days, with its
approval or denial.  However, this request cannot be made for any Underwriting
Year prior to the year of the request of change.  Such approval shall not be
unreasonably withheld.

 

In the event the aforementioned maximum Subject Net Premiums written for any
individual Underwriting Year are exceeded, the Quota Share Percentage applicable
shall be the quotient of (1) the product of (A) the Quota Share Percentage
otherwise applicable times (B) the maximum Subject Net Premium written, divided
by (2) the Subject Net Premium written.

 

ARTICLE XV

 

CANCELLATION FOR NON-PAYMENT

 

If the Company fails to pay Ceded Earned Premium when due to the Reinsurer, the
Reinsurer shall promptly notify the Company in writing of the balance due.  If
the Company fails to remit payment within thirty (30) Business Days including
interest at a rate of 6% per annum on the balance, then the Reinsurer shall have
the right to cancel the Agreement on a run-off basis for Policies attaching
prior to cancellation and the Limit of Liability shall be reduced to Ceded
Premium paid, plus Fee Income paid, net of Ceding Commission, less Reinsurer’s
Margin, effective on the last day for which payment was received. 

 

ARTICLE XVI

 

CANCELLATION FOR CHANGE IN CONTROL

 

In the event of a Change in Control , the Reinsurer or the Company has the
option to cancel coverage for the Relevant Company at the end of the calendar
quarter in which the Change in Control occurred, or any subsequent quarter, on a
cut-off basis.  For the avoidance of doubt, in the event of such cancellation,
the Reinsurer shall have no further liability under or related to this Agreement
to the Relevant Company after the cancellation date.  For purposes of this
Agreement, Change of Control means any of the following: (i) the failure at any
time of Bristol West Holdings, Inc. (“Holdings”) to legally and beneficially own
and control 100% of the issued and outstanding shares of capital stock of each
Company or the failure at any time of Holdings to have the ability to elect all
of the boards of directors of each Company; or (ii) any person (other than
Kohlberg Kravis Roberts & Co. and Bristol West Associates LLC), either
individually or acting in concert with one or more other persons, shall have
acquired beneficial ownership, directly or indirectly, of securities of Holdings
(or other securities convertible into such securities) representing 51% or more
of the combined voting power of all securities of Holdings entitled to vote in
the election of members of the board of directors of Holdings.

 

Furthermore, in the event this option is elected and after the cut-off of
business for the Relevant Company or Relevant Companies, the combined surplus of
the remaining Companies would be less than 50% of the combined surplus of all
Relevant Companies as of December 31, 2004, the Reinsurer or the Companies has
the option to cancel the entire Agreement, at the end of such quarter or any
subsequent quarter, on a cut-off basis.  For the avoidance of doubt, in the
event of such cancellation, the Reinsurer shall have no further liability under
or related to this Agreement to the Company.  In such event within 45 Business
Days of such cancellation, the Reinsurer shall pay the Company a Profit
Commission equal to the positive Experience Account Balance, as of the end of
the prior month, if any.

 

5

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

SPECIAL TERMINATION

 

1. This Agreement shall automatically terminate without the need for any action
by any party hereto in the event that any other party should at any time become
insolvent, or suffer any impairment of contributed capital, or file a petition
in bankruptcy, or enter liquidation, rehabilitation, or voluntary supervision,
or have a receiver appointed.

 

2. The Reinsurer may terminate this Agreement effective December 31, 2005 if the
accident year 2005 loss ratio for that portion of the business that is covered
and ceded to the Reinsurer under this Agreement, measured as of September 30,
2005, is greater than 82%.  If the Reinsurer elects to exercise this option, it
will notify the Company on or before December 1, 2005.  In the event the Company
does not agree with such loss ratio calculation, it will notify the Reinsurer
within 5 days of receipt of the Notice of Cancellation of its desire to have an
independent actuary, appointed jointly, to determine the loss ratio.  In the
event the independent actuary’s calculation of such loss ratio is less than or
equal to 82% the cancellation notice shall be rescinded.  As used in this
paragraph only, the term “loss ratio” shall be based upon losses paid and
outstanding, and shall include Allocated Loss Adjustment Expenses, Unallocated
Loss Adjustment Expenses and incurred but not reported amounts.

 

3. The Reinsurer may terminate this Agreement in the event the Company’s
combined Policyholders Surplus, as reported in their annual or quarterly
statement in accordance with statutory accounting policies and procedures, falls
below 70% of the Company’s combined Policyholders Surplus as of December 31,
2004.  However, in the event the Company’s combined Policyholders Surplus
increases to 80% of the Company’s combined Policyholders Surplus as of
December 31, 2004 prior to the effective date of cancellation, the cancellation
notice shall be rescinded.

 

4.  If termination is effective under paragraph 3, 30 Business Days notice shall
be given.  For termination under either paragraph 1, 2 or 3, the Reinsurer has
the option to run-off or cut off the in-force business.  In the event the
Reinsurer elects to cut off the in-force business it shall return the unearned
Ceded Premium, net of Ceding Commission, minus the net unpaid portion of the
unearned Ceded Premium and it shall not be liable for any losses occurring after
the effective date of cancellation.

 

ARTICLE XVIII

 

EXCLUSIONS

 

A. Any loss or liability accruing to the Company directly or indirectly from any
insurance written by or through and Pool or Association including Pools or
Associations in which membership by the Company is required under any statutes
or regulations (other than assigned risk automobile plans).

 

B.  War Risks as excluded by War Risk Exclusion Clauses appearing in original
policies.

 

C.  Assumed Reinsurance of any kind, except policies written in Texas on County
Mutual paper and reinsured by a Relevant Company.

 

D.  Business excluded by the attached Nuclear Incident Exclusion Clauses.

 

E.  All liability of the Company arising, by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
howsoever denominated, established or governed, which provides for any
assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer, or its successors or
assigns,

 

6

--------------------------------------------------------------------------------


 

which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

ARTICLE XIX

 

DEFINITIONS

 

Allocated Loss Adjustment Expense and Unallocated Loss Adjustment Expense shall
be in accordance with statutory accounting rules, as described in the NAIC
Annual Statement Instruction and other relevant publications.

 

Business Day shall mean any day other than a Saturday, Sunday or day on which
banking institutions in the City of New York are authorized by law or other
governmental action to close.

 

Catastrophic Loss Occurrence shall mean a loss from the same occurrence
involving more than one risk.

 

Loss Ratio shall mean the Company’s ceded Ultimate Net Loss plus incurred but
not reported divided by the ceded Subject Net Premium on the Business Covered. 
This calculation shall be in the aggregate from inception and not for each
individual Underwriting Year.

 

Reinsurer’s Margin shall mean 3% of Ceded Premium.

 

Relevant Company shall mean an individual company named as part of Company.

 

Subject Net Premiums shall mean the premium charged the insured, net of return
premium, on the Business Covered.  The Reinsurer understands that the current
operating procedures of the Company results in less than 1% of Subject Net
Premiums being uncollectible.  In the event that the Company’s operating
procedures produce uncollectible premium, the amount of uncollectible premium
shall not exceed 2% of the otherwise Subject Net Premiums.

 

Ultimate Net Loss shall mean losses paid and outstanding and shall include
Allocated Loss Adjustment Expenses, plus Unallocated Loss Adjustment Expenses
subject to a limit of 10% of Ceded Premium, plus 80% of the Reinsurer’s Quota
Share Percentage of the first $3,000,000 of Extra Contractual Obligations and or
Excess Limits Liability.

 

Underwriting Year shall mean the 12-month period from January 1 until
December 31, both days inclusive.  For the avoidance of doubt, all premiums on
all Policies attaching during such period and the loss liability on those
Policies shall be included for purposes of any calculation hereunder related to
any Underwriting Year.

 

The definition of occurrence shall mean a numbered catastrophe by ISO’s Property
Claim Services (PCS) , and also  shall include a Terrorist Event as defined in
the Schedule A attached.

 

ARTICLE XX

 

LOSS SETTLEMENTS

 

The Company alone and at its full discretion shall adjust, settle or compromise
all claims and losses.  All such adjustments, settlements, and compromises,
including ex gratia payments, shall be binding on the Reinsurer in proportion to
its participation.  Ex gratia payments include only those payments made to
settle a loss or claim covered under the Company’s underlying insurance policy
for purposes of avoiding the costs of a lawsuit. Under no circumstances will the
Company make a payment for a claim or loss not covered under the Company’s
underlying insurance policy. The Company shall likewise at its sole discretion
commence, continue, defend, compromise, settle or withdraw from actions, suits
or proceedings and

 

7

--------------------------------------------------------------------------------


 

generally do all such matters and things relating to any claim or loss as in its
judgment may be beneficial or expedient, and all payments made and costs and
expenses incurred in connection therewith or in taking legal advice therefore. 
The Reinsurer shall receive credit for their pro-rata share of all salvage and
subrogation received by the Company.  In the event the Company shall fail or
neglect to do so, the Reinsurer is hereby authorized and empowered to bring any
appropriate action in the name of the Company to enforce any rights of
subrogation.

 

ARTICLE XXI

 

NET RETAINED LINES CLAUSE

 

This Agreement applies only to that portion of any insurance or reinsurance
which the company retains net for its own account.

 

ARTICLE XXII

 

NO THIRD PARTY RIGHTS

 

No parties, other than the Company and the Reinsurer, shall have any rights
under this Agreement unless specifically stated herein.

 

ARTICLE XXIII

 

ERRORS OR OMISSIONS

 

Any inadvertent delay, omission or error shall not relieve either party hereto
from any liability which would attach to it hereunder if such delay, omission or
error had not been made, provided such delay, omission or error is rectified
immediately upon discovery.

 

ARTICLE XXIV

 

INSOLVENCY CLAUSE

 

In the event of  insolvency  and the appointment of a conservator, liquidator,
or statutory successor of the Companythe portion of any risk or obligation
assumed by the Reinsurer  shall be payable  to the conservator,  liquidator,  or
statutory successor  on the basis of claims allowed against the insolvent
Company by any court of competent jurisdiction or by any conservator,
liquidator, or statutory successor of the Company having the authority to allow
such claims,  without diminution because of that insolvency , or because the
conservator, liquidator, or statutory successor  has failed to pay all or a
portion of any claims.  It is agreed, however, that the conservator,
liquidator,  or statutory successor of the Company shall give written notice to
the Reinsurers of the pendency of a claim against the Company which would
involve a possible liability on the part of the Reinsurers, indicating the
policy or bond reinsured, within a reasonable time after such claim is filed in
the conservation or liquidation proceeding or in the receivership.  It is
further agreed that during the pendency of such claim the Reinsurers may
investigate such claim and interpose, at their own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that they may
deem available to the Company or its conservator, liquidator,  or statutory
successor.  The expense thus incurred by the Reinsurers shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurers.

 

Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of the Agreement as though such expense
had been incurred by the Company.

 

8

--------------------------------------------------------------------------------


 


ARTICLE XXV

 

EXTRA CONTRACTUAL OBLIGATIONS AND EXCESS LIMITS LIABILITY

 

This Agreement will extend to cover any claims-related extra contractual
obligations and/or excess limits liability arising because of, but not limited
to, the following:

 

A.  Failure of the Company to agree to pay a claim within the policy limits or
to provide a defense against such claims.

 

B.  Actual or alleged bad faith, fraud, or negligence in investigating or
handling a claim or in rejecting an offer of settlement.

 

C.  Negligence or breach of duty in the preparation of the defense or the
conduct of a trial or the preparation or prosecution of any appeal and/or
subrogation and/or any subsequent action resulting therefrom.

 

“Extra contractual obligation” as used in this Agreement will mean those
liabilities not covered under any other provision of this Agreement for which
the Company is liable to its insured or a third-party claimant, or that the
Company paid as its share of a claims-related extra contractual obligation
awarded against one or more of its co-insurers.

 

“Excess limits liability” as used in this Agreement will mean any amount for
which the Company would have been contractually liable to pay had it not been
for the limits of the reinsured policy.

 

There will be no recovery hereunder where the extra contractual obligation or
excess limits liability has been incurred due to fraud committed by a member of
the board of directors or a corporate officer of the Company, acting
individually, collectively, or in collusion with a member of the board of
directors, a corporate officer, or a partner of any other corporation,
partnership, or organization involved in the defense or settlement of a claim on
behalf of the Company.

 

The date on which any extra contractual obligation and/or excess limits
liability is incurred by the Company will be deemed, in all circumstances, to be
the date of the original loss.  Nothing in this Article will be construed to
create a separate or distinct loss apart from the original covered loss that
gave rise to the extra contractual obligations and/or excess limits liability
discussed in the preceding paragraphs.  The Reinsurers’ liability as respects
extra contractual obligations and/or excess limits liability under the Agreement
will be in addition to the indemnification coverage set.

 

ARTICLE XXVI

 


ACCESS TO RECORDS

 

The Reinsurer or its designated representative shall have access to the books
and records of the Company at all reasonable times for the purpose of obtaining
information, which pertains in any way to this reinsurance.  This clause shall
survive termination of this Agreement.

 

ARTICLE XXVII

 

ARBITRATION

 

As a condition precedent to any right of action hereunder, any dispute arising
out of the interpretation, performance, or breach of this Contract, including
the formation or validity thereof, shall be submitted for decision to a panel of
three arbitrators.  Notice requesting arbitration will be in writing and sent
certified or registered mail, return receipt requested.

 

9

--------------------------------------------------------------------------------


 

Each party shall choose one arbitrator and the two arbitrators shall, before
instituting the hearing, choose an impartial third arbitrator who shall preside
at the hearing.  If either party fails to appoint the arbitrator within thirty
(30) days after being requested to do so by the other party, the latter, after
ten (10) days notice by certified or registered mail of its intention to do so,
may appoint the second arbitrator.

 

If the two arbitrators are unable to agree upon the third arbitrator within
thirty (30) days of their appointment, the third arbitrator will be chosen by
ARIAS US.  All arbitrators shall be disinterested active or former executives
officers of insurance or reinsurance companies or Underwriters at Lloyd’s
London.

 

Within thirty (30) days after notice of appointment of all arbitrators, the
panel shall meet and determine timely periods for briefs, discovery procedures
and schedules for hearings.  The panel shall be relieved of all judicial
formality and shall not be bound by the strict rules of procedure and evidence. 
Unless the panel agrees otherwise, the arbitration will take place in New York,
but the venue may be changed when deemed by the panel to be to be in the best
interest of the arbitration proceeding.  The decision rendered by a majority of
the arbitrators shall be final and binding on both parties.  The panel shall
make its decision considering the custom and practice of the applicable
insurance and reinsurance business as promptly as possible following the
termination of the hearings.  Judgment upon the award may be entered in any
court having jurisdiction thereof.

 

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator.  The
remaining costs of the arbitration shall be divided equally between the parties.

 

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this clause, and
communications shall be made by the Company to each of the reinsurers
constituting the one party provided, however, that nothing therein shall impair
the rights of such reinsures to assert several rather than joint defenses or
claims, nor be construed as changing the liability of the reinsurers under the
terms of this contract from several to joint.

 

ARTICLE XXVIII

 


GOVERNING LAW

 

This Agreement shall be interpreted and governed by the laws of New York without
regard to that jurisdiction’s rules with respect to conflicts of laws.

 

ARTICLE XXIX

 

ENTIRE AGREEMENT/INTERPRETATION

 

With respect to the business being reinsured hereunder, “i” this Agreement
constitutes the entire agreement between the parties, and “ii” there are no
understandings or agreements between the parties other than those expressed in
this Agreement.  Any change to or modification of this Agreement will be made by
written amendment to this Agreement and signed by the parties hereto.

 

This Agreement is between sophisticated parties, each of which has reviewed the
Agreement and is fully knowledgeable about its terms and conditions.  The
parties therefore agree that this Agreement shall be construed without regard to
the authorship of the language and without any presumption or rule of
construction in favor of either of them.

 

10

--------------------------------------------------------------------------------